Appeal from a judgment of the County Court of Greene County (Lalor, J.), rendered November 28, 2005, convicting defendant upon her plea of guilty of two counts of the crime of grand larceny in the third degree.
In satisfaction of a 49-count indictment charging her with grand larceny in the third degree and numerous counts of falsifying business records in the first degree, defendant pleaded guilty to grand larceny in the third degree. Under the terms of the plea agreement, she waived her right to appeal and was to be sentenced as a second felony offender to 3V2 to 7 years in prison. Thereafter, as a result of further criminal conduct, defendant waived indictment and agreed to be prosecuted by a superior court information charging her with grand larceny in the third degree, to which she also pleaded guilty. Under the terms of the plea agreement, she again waived her right to appeal and was to be sentenced as a second felony offender to a prison term of 21/2 to 5 years, to run consecutive to the sentence to be imposed for her prior crime. Defendant was sentenced accordingly and now appeals.
Defense counsel seeks to be relieved of her assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and defense counsel’s brief, we agree. Defendant entered knowing, voluntary and intelligent guilty pleas and waivers of appeal. The contentions raised in defendant’s pro se submission are either encompassed by these waivers or concern matters outside the record. Therefore, the judgment is affirmed and defense counsel’s application to be relieved of her assignment is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, EJ., Mugglin, Carpinello, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of ássignment granted.